           Case 2:20-cv-00576-RFB-BNW Document 36 Filed 06/22/20 Page 1 of 5


     Dana Howell, Nevada Bar No. 11607
 1
     Kelly Kichline, Nevada Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd. Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10

11   DIANA HOLMES,                                       Case No.: 2:20-cv-576-RFB-BNW

12                         Plaintiff,
                                                        STIPULATION AND ORDER TO
13   vs.                                                TEMPORARILY STAY ALL
                                                        PROCEEDINGS EXCEPT FOR AUGUST 4,
14                                                      2020 EARLY NEUTRAL EVALUATION
     BELLAGIO, LLC, a Nevada limited liability          CONFERENCE
15   company; MGM RESORTS
     INTERNATIONAL, a foreign corporation; et                          (First Request)
16   al.,

17                         Defendants.

18
                Plaintiff Diana Holmes (“Plaintiff”) and Defendants Bellagio, LLC (“Bellagio”) and MGM
19
     Resorts International (“MGMRI”) (collectively, “Defendants”), by and through their counsel of record,
20
     jointly request that this action be stayed in its entirety – except for the presently-scheduled Early
21
     Neutral Evaluation conference (“ENE”) – for forty eight (48) days, until August 5, 2020, which is one
22
     day after the ENE scheduled for August 4, 2020. This Stipulation is submitted and based upon ongoing
23
     public health and safety issues caused by COVID-19, which are stated more specifically below.
24
           I.   STATEMENT OF FACTS
25
                      A.        Procedural History of This Case.
26
                Plaintiff’s Complaint was filed on March 6, 2020 and served on Defendants on March 17,
27
     2020. Bellagio removed this case to Federal Court on March 23, 2020. (ECF No. 1). A Scheduling
28
          Case 2:20-cv-00576-RFB-BNW Document 36 Filed 06/22/20 Page 2 of 5



 1   Order was established on April 29, 2020. (ECF No. 19). Defendants submitted early dispositive motions
 2   on May 1, 2020. (ECF Nos. 21, 22). Plaintiff subsequently filed a First Amended Complaint on May
 3   22, 2020. (ECF No. 30). Defendants’ deadline to answer or otherwise respond to Plaintiff’s First
 4   Amended Complaint is currently set for June 19, 2020. (ECF No. 34).
 5                    B.     State-Wide and National Events Supporting Temporary Stay
 6             On March 11, 2020, the World Health Organization (“WHO”) publicly characterized the
 7   Coronavirus (COVID-19) as a pandemic. https://www.who.int/dg/speeches/detail/who-director-
 8   general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020. On March 12, 2020,
 9   Governor Steve Sisolak issued a Declaration of Emergency for the State of Nevada.                  See
10   http://gov.nv.gov/uploadedFiles/govnewnvgov/Content/News/Press/2020/Declaration
11   %20of%20_Emergency%20re%20COVID.pdf.
12             On March 18, 2020, Governor Sisolak ordered all gaming establishments, including Bellagio,
13   to close until at least April 16, 2020. See COVID-19 Declaration of Emergency Directive 002,
14   http://gov.nv.gov/News/Emergency_Orders/2020/2020-03-18_-_COVID-19_Declaration_of_
15   Emergency_Directive_002/.
16             Governor Sisolak’s order was extended several times until May 9, 2020, when Governor
17   Sisolak    approved    Phase    One   of   the   Nevada    United:   Roadmap     to   Recovery    Plan.
18   http://gov.nv.gov/News/Emergency_Orders/2020/2020-05-07_-_COVID-
19   19_Declaration_of_Emergency_Directive_018_-_Phase_One_Reopening_(Attachments)/
20             On May 22, 2020, Plaintiff filed an Amended Complaint (ECF No. 30).
21             On May 29, 2020, the State of Nevada entered Phase Two of the Nevada United: Roadmap to
22   Recover Plan, allowing Defendants to resume limited operations of their respective properties on June
23   4,           2020.             http://gov.nv.gov/News/Emergency_Orders/2020/2020-05-28_-_COVID-
24   19_Declaration_of_Emergency_Directive_021_-_Phase_Two_Reopening_Plan_(Attachments)/.
25             On June 1, 2020, this Court entered its Order granting the Parties’ stipulation to extend the
26   time for Defendants to file their responsive pleadings until June 19, 2020. (ECF No. 34).
27             On June 15, 2020, Governor Sisolak announced during a press conference that, due to an
28

                                                        2
           Case 2:20-cv-00576-RFB-BNW Document 36 Filed 06/22/20 Page 3 of 5



 1   upward trend in new COVID-19 cases, there is no timeline for advancing into Phase Three and further
 2   lifting of existing restrictions.   https://lasvegassun.com/news/2020/jun/15/sisolak-extends-phase-2-
 3   protocols-study-virus-data/.
 4            The Parties have exchanged Initial Disclosures. However, the Parties have been, and are
 5   currently unable to, otherwise participate meaningfully in discovery. Although Bellagio has begun a
 6   limited resumption of operations, it continues to operate at a reduced capacity in order to monitor,
 7   preempt, and navigate ongoing health and safety issue caused by COVID-19. Further, this has caused
 8   key personnel to be unavailable to participate in this matter due to urgent issues caused by COVID-19
 9   and efforts to resume operations in a safe manner.
10   II.      LEGAL STANDARD
11            “District courts have discretion to stay the proceedings before them in light of their inherent
12   power to control their own dockets and promote judicial economy.” Robben v. Carson City, No. 3:13-
13   cv-0438-RFB-VPC, 2016 U.S. Dist. LEXIS 52197, at *2-3 (D. Nev. Apr. 19, 2016) citing Lockyer v.
14   Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005); Landis v. North Am. Co., 299 U.S. 248, 255 (1936).
15   Although stays are disfavored, a stay may be granted when the request is for a limited duration, with a
16   defined end point, and the risk of harm to another party is absent. Dependable Highway Express, Inc.
17   v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007). This is a joint stipulation by the parties
18   and, therefore, no prejudice to any party will result from the granting of the stay requested.
19            Navigating the COVID-10 local, national, and global public health emergency has imposed a
20   massive drain upon Bellagio and MGMRI’s resources. This unprecedented disruption in Bellagio and
21   MGMRI’s business, and the unavailability of witnesses and documents due to the recent temporary
22   closure and current limited operations of both entities will significantly infringe on their ability to
23   “meaningfully participate in the discovery process,” which is grounds to stay proceedings. Sears v.
24   Russell Rd. Food & Bev., No. 2:19-cv-01091-APG-NJK, 2020 U.S. Dist. LEXIS 44385, at *4 (D. Nev.
25   Mar. 13, 2020); Parkway Gallery Furniture, Inc. v. Kittinger/Pennsylvania House Group, Inc., 116
26   F.R.D. 363, 365-66 (M.D.N.C. 1987) (“Good cause” shown when there are “extenuating
27   circumstances.”); Johnson v. Mammoth Recreations, 975 F.2d 604, 610 (9th Cir. 1992).
28

                                                          3
           Case 2:20-cv-00576-RFB-BNW Document 36 Filed 06/22/20 Page 4 of 5



 1   III.     STIPULATION AND REQUESTED ORDER
 2            The undersigned counsel certify and represent that this request for a stay is submitted in good
 3   faith and is not intended to cause unnecessary burden or delay. This is the first request for a stay of
 4   proceedings. For good cause shown, the Parties jointly request this Court to:
 5            1. Stay discovery and, except for the August 4, 2020 ENE, stay all proceedings in this case
 6   for a period of forty eight (48) days, until August 5, 2020, which is one day after the ENE. This
 7   temporary stay will allow the parties to preserve resources and meaningfully participate in the ENE on
 8   August 4, 2020. Should circumstances change such that a shorter or a longer stay is appropriate, the
 9   parties will immediately and jointly notify the Court.
10            2.     If the matter is not resolved before or at the August 4, 2020 ENE, on August 5, 2020
11   the Parties will submit a joint status report to the Court with proposed revised discovery and scheduling
12   deadlines in the case.
13            3.     If the matter is not resolved before or at the August 4, 2020 ENE, Defendants’
14   responsive pleadings will be due 14 days after the stay is lifted (i.e., if the stay is lifted on August 5,
15   2020, Defendants’ responsive pleadings will be due on August 19, 2020).
16            4.     Should an additional stay be necessary because of exigent circumstances relating to
17   ///
18   ///
19   ///
20
21

22

23

24

25

26
27

28

                                                         4
        Case 2:20-cv-00576-RFB-BNW Document 36 Filed 06/22/20 Page 5 of 5



 1   COVID-19, the Parties will submit a status report explaining the circumstances and any additional
 2   time need for stay of this action.
 3   Dated: June 18, 2020
 4
      JONES LOVELOCK                                    BELLAGIO, LLC
 5
      By: /s/Nicole Lovelock                            By: /s/Kelly Kichline
 6
     Nicole E. Lovelock, Esq.                        Kelly Kichline, Esq.
 7   JONES LOVELOCK                                  MGM RESORTS INTERNATIONAL
     6675 S. Tenaya Way, Suite 200                   6385 S. Rainbow Blvd., Suite 500
 8   Las Vegas, Nevada 89113                         Las Vegas, NV 89118
     Attorneys for Plaintiff                          Attorneys for Defendants
 9
     Diana Holmes                                     Bellagio, LLC and MGM Resorts International
10

11

12

13                                              ORDER

14
             IT IS SO ORDERED:                     ________________________________
15
                                                   RICHARD F. BOULWARE, II
16                                                 UNITED STATES DISTRICT JUDGE
                                                _____________________________________
17                                                DATED
                                                U.S.       thisJUDGE
                                                     DISTRICT    22nd day of June, 2020.

18
                                                DATED: ______________________________
19

20
21

22

23

24

25

26
27

28

                                                    5
